Case 2:19-cv-02289-JVS-DFM Document 45-2 Filed 05/24/19 Page 1 of 2 Page ID #:354



   1
   2
   3
   4
   5
   6
   7
   8                     IN THE UNITED STATES DISTRICT COURT
   9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       CARA O'CALLAGHAN and JENEE               Case No. 2:19-cv-02289-JLS-DFM
  12   MISRAJE,
                                               [PROPOSED] ORDER
  13                               Plaintiffs, GRANTING DEFENDANT
                                               XAVIER BECERRA’S
  14               v.                          MOTION TO DISMISS
  15
       REGENTS OF THE UNIVERSITY
  16   OF CALIFORNIA; TEAMSTERS
       LOCAL 2010; and XAVIER
  17   BECERRA, in his Official Capacity
       as Attorney General of California,
  18
                                 Defendants.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            1
Case 2:19-cv-02289-JVS-DFM Document 45-2 Filed 05/24/19 Page 2 of 2 Page ID #:355



   1        This matter is before the Court on the motion to dismiss the Complaint,
   2   brought by Defendant Xavier Becerra, in his official capacity as Attorney General
   3   of the State of California. Having reviewed and considered the motion and the
   4   papers filed in support of and in opposition to the motion, and after hearing oral
   5   argument, IT IS HEREBY ORDERED that:
   6        Attorney General Becerra’s motion to dismiss is granted and the claims raising
   7   constitutional challenges to Government Code sections 1157.12, 3513(i), 3515,
   8   3515.5, and 3583 (collectively, the dues-maintenance statutes), and Government
   9   Code sections 3570, 3571.1(e), 3574, and 3578 (collectively, the exclusive-
  10   representation statutes), are dismissed in their entirety without leave to amend.
  11        IT IS SO ORDERED.
  12
  13   Dated: _________________________                    __________________________
                                                           The Honorable James V. Selna
  14
  15
  16
  17   SA2019101538
       13771736.docx
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2
